
	

114 HR 4952 IH: Fair Federal Firearms Licensing Act
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4952
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To impose a deadline by which a person whose Federal firearms license has expired, or is
			 surrendered, or revoked, must liquidate the firearms inventory of any
			 business subject to the license, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fair Federal Firearms Licensing Act. 2.Deadline for liquidation of firearms business inventory after expiration, surrender, or revocation of Federal firearms licenseSection 923 of title 18, United States Code, is amended by adding at the end the following:
			
				(m)
					(1)
 (A)A person whose license issued under this chapter has expired, or is surrendered or revoked, shall liquidate the firearms inventory of any business subject to the license, by the end of the period described in subparagraph (B). During that period, the license shall continue to be considered valid.
 (B)The period described in this subparagraph is the 60-day period beginning with the effective date of the expiration, surrender, or revocation, plus such additional period as the Attorney General may allow on a showing of reasonable cause.
 (2)Paragraph (1) shall not apply with respect to a person if a United States district court for the judicial district in which the person resides or in which the principal place of business of the person subject to the license is located finds, by clear and convincing evidence, that the continued operation by the person of the business poses an immediate and grave threat to public safety..
 3.Definition of willfullySection 923(e) of title 18, United States Code, is amended by adding at the end the following:  (5)For purposes of this subsection, the term willfully means, with respect to conduct of a person, that the person knew of a legal duty, and engaged in the conduct knowingly and in intentional disregard of the duty. Repetition of a recordkeeping violation, regardless of frequency, shall not be considered evidence that the licensee committed the violation knowingly and in intentional disregard of a legal duty..
		
